DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features of claims 5 and 13: “activation assembly valve to vary an aggregate aperture of the at least one actuation assembly valve”; claims 7 and 15: “activation assembly is internal”, “alternate fluid path is internal”; and claim 21: “the actuation assembly comprising a rotary stepper motor controlling a stack of aperture discs internal to the casing for the first and the second fluid mass” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because they are of poor quality, blurry, hard to see, especially figures 1, 3 and 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7 and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The claimed features: “activation assembly valve to vary an aggregate aperture of the at least one actuation assembly valve” was not described or illustrated in the original disclosure.
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  There are no explanation or illustration about the claimed features of claim 21 in order for one of ordinary skill in the art to know what they look like, where are they located, how do they work, etc.  Since the claimed features are completely unknown, a meaningful examination of claim 21 is not possible.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-15 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In general, the use of “the first and the second” in the claims is very confusing.  Sometimes, it indicates plurals, such as “the first and the second enclosures”.  But other times, it indicates singular, such as “the first and the second piston”.  There are even instances where it indicates singular for the enclosures, such as “a first and a second mechanically-serial damping fluid mass enclosure”.  Please review and amend for better clarity of the claimed features.
In claim 1, line 11, “a first of the enclosures” should be “the first enclosure”; line 12, “a second of the enclosures” should be “the second enclosure”; lines 18 and 19, “a first fluid mass”, “a second fluid mass” should be “the first fluid mass”, “the second fluid mass”; and line 29, “the electrical control” should be “the electrical control signals”.  Please correct the same for claims 10 and 18.
In claim 5, line 4, “the” should be deleted.  Please correct the same for claim 13.
In claim 6, line 4, “a compression chamber on first side” should be “the compression chamber on the first side”; and line 5, “a rebound chamber on a second side” should be “the rebound chamber on the second side”.  Please correct the same for claims 7, 14 and 15.
In claim 19, line 8, “a signal” should be “electrical control signals”.
Claim 21 does not make sense.  Is there one motor controlling one stack of discs inside the first fluid mass and another motor controlling another stack of discs inside the second fluid mass?  What does it mean “for the first and the second fluid mass”? It is unclear of the structures and the functions being claimed.  Please see the drawing objection above.
Due to the above mentioned indefiniteness, claims 1-7, 10-15 and 18-21 are being treated as best as possible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 10-14, 18, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schnittger (4,154,461) in view of Takehara et al. (5,096,168).
Re: claim 1, Schnittger shows a damper, as in the present invention, comprising: 
a damper body assembly: 
characterized by a longitudinal direction and cross-section direction substantially orthogonal to the longitudinal direction; and 
comprising:
a casing, see figure 5, forming therein a first and a second mechanically-serial damping fluid mass enclosure, 3, 30;
a first piston 5 and a second piston 17, each piston: housed in a separate one of the first and the second enclosures, and movable along the longitudinal direction within the first and the second enclosures in response to force on each piston; and
a first damping fluid mass filling the vacant volume of a first of the enclosures 3, and a second damping fluid mass filling the vacant volume of a second of the enclosures 30;
a set of at least one sensor, see column 5, lines 1-28 and figure 2, operative to produce an electrical output relative to the distance between the first and second pistons; 
an actuation assembly 9, 35-38, operable, upon receiving electrical control signals, to independently alter the contribution to a damping coefficient of the damper for a first fluid mass in the first enclosure and a second fluid mass in the second enclosure as a function of the received electrical control signals; and 
a controller 64, 
in electrical communication with the sensor set and the actuation assembly, and comprising:
a storage device storing a damping policy and application code instructions implementing a control method based on the damping policy; and
a processor communicatively coupled to the storage device, wherein the processor executes the application code instructions to cause the system to:
receive the sensor set electrical output; and 
transmit the electrical control to alter the contribution to the damping coefficient for the first fluid mass and the second fluid mass as a function of the received sensor set electrical output, the damping policy, and the control method, see the figures, and columns 5 and 6. 
Schnittger is silent about apertures in the pistons.  Takehara is cited to teach a well-known damper comprising pistons 23, 24 having apertures 23a, 24a.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the damper of Schnittger to comprise apertures in the pistons such as taught by Takehara to expand the dampening capability of the damper.
Re: claim 4, Schnittger shows the damper body assembly comprises one of a single mono-tube housing the first and the second mechanically-serial damping fluid mass enclosures 3, 30 that are separated by a wall in the cross section direction, see figure 5.
Re: claim 5, Schnittger shows the first and the second damping fluid mass comprises a hydraulic fluid; and the activation assembly: comprises at least one activation assembly valve 9, 35-38 inline between a compression chamber on a first side of each of the first and the second piston and a second chamber on a second side of each of the first and the second piston; and is operable to independently alter the contribution to the damping coefficient of the damper from the first fluid mass and from the second fluid mass as a function of the received electrical control signals using the at least one activation assembly valve to vary an aggregate aperture of the at least one actuation assembly valve.
Re: claim 6, Schnittger shows the activation assembly is external to the damper body assembly; and altering the contribution to the damping coefficient comprises controlling the flow of damping fluid between a compression chamber on first side of the first and the second piston and a rebound chamber on a second side of the first and the second piston through an alternate fluid path external to the casing, see figures 1 and 5.
Re: claim 21, Schnittger employs active valves with plungers as parts of the actuation assembly while the claim requires a motor and discs.  It is believed that these are flow control devices that are well known in the art of fluid mechanics and would have been obvious to one of ordinary skill in the art before the effective filing date to have employed a certain flow control device in the damper of Schnittger based on requirements such as cost, space constraint and availability, etc.
Re: claim 10, Schnittger shows a damper, as in the present invention, comprising: 
a damper body assembly: 
characterized by a longitudinal direction and cross-section direction substantially orthogonal to the longitudinal direction; and 
comprising:
a casing forming therein a first and a second mechanically-serial damping fluid mass enclosure 3, 30, see figure 5;
a first piston 5 and a second piston 17, each piston: housed in a separate one of the first and the second enclosures, and movable along the longitudinal direction within the first and the second enclosures in response to a force on the first and the second piston; and
a first damping fluid mass filling the vacant volume of a first enclosure 3, and a second damping fluid mass filling the vacant volume of a second enclosure 30; and
an actuation assembly 9, 35-38, operable, upon receiving electrical control signals, to independently alter the contribution to a damping coefficient of the damper from the first and the second fluid mass as a function of the received electrical control signals, see the figures, and columns 5 and 6.
Schnittger is silent about apertures in the pistons.  Takehara is cited to teach a well-known damper comprising pistons 23, 24 having apertures 23a, 24a.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the damper of Schnittger to comprise apertures in the pistons such as taught by Takehara to expand the dampening capability of the damper.
Re: claim 11, Schnittger shows the damper body assembly comprises one of a mono-tube housing the first and the second mechanically-serial damping fluid mass enclosures 3, 30 are separated by a wall in the cross section direction, see figure 5.
Re: claim 12, Schnittger shows a set of at least one sensor, see column 5, lines 1-28 and figure 2, operative to produce an electrical output relative to the distance between the first and the second pistons.
Re: claim 13, Schnittger shows the first and the second damping fluid mass comprises a hydraulic fluid; and the activation assembly: comprises at least one actuation assembly valve 9, 35-38 inline between a compression chamber on a first side of each of the first and the second piston and a second chamber on a second side of each of the first and the second piston; and is operable to independently alter the contribution to the damping coefficient of the damper from the first fluid mass and from the second fluid mass as a function of the received electrical control signals using the at least one activation assembly valve to vary an aggregate aperture of the at least one actuation assembly valve.
Re: claim 14, Schnittger shows the activation assembly is external to the damper body assembly; and altering the contribution to the damping coefficient comprises controlling the flow of damping fluid between a compression chamber on first side of the first and the second piston and a rebound chamber on a second side of the first and the second piston through an alternate fluid path external to the casing, see figures 1 and 5.
Re: claim 18, Schnittger shows a method to dampen forces, as in the present invention, comprising: 
providing a damper body assembly, the damper body assembly being characterized by a longitudinal direction and cross-section direction substantially orthogonal to the longitudinal direction, and 
comprising:
a casing forming therein a first and a second mechanically-serial damping fluid mass enclosure 3, 30;
a first piston 5 and a second piston 17, each piston: housed in a separate one of the first and the second enclosures, and movable along the longitudinal direction within the separate enclosure in response to force on the first and the second piston; and
a first damping fluid mass filling the vacant volume of a first of the first and the second enclosures, and a second damping fluid mass filling the vacant volume of a second of the first and the second enclosures; and
providing an actuation assembly 9, 35-38, operable, upon receiving electrical control signals, to independently alter the contribution to a damping coefficient of the damper from the first and the second fluid mass as a function of the received electrical control signals, see the figures, and columns 5 and 6.
Schnittger is silent about apertures in the pistons.  Takehara is cited to teach a well-known damper comprising pistons 23, 24 having apertures 23a, 24a.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of dampen forces of Schnittger to comprise apertures in the pistons such as taught by Takehara to expand the dampening capability of the damper.
Re: claim 19, Schnittger shows the step of providing a controller 64 in electrical communication with a sensor set and the actuation assembly, see column 5, lines 1-28 and figure 2, and comprising: a storage device storing a damping policy and application code instructions implementing a control method based on the damping policy; and a processor communicatively coupled to the storage device, wherein the processor executes the application code instructions to cause the system to: receive an electrical output from the sensor set; and transmit a signal to alter the contribution to the damping coefficient of the damper from each fluid mass as a function of the received sensor set electrical output, the damping policy, and the control method, see the figures, and columns 5 and 6.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schnittger (4,154,461) in view of Takehara et al. (5,096,168) and further in view of Song et al. (7,085,636).
Re: claim 2, Schnittger does not show a particular damping policy.  Song is cited to teach the use of a skyhook policy for the first fluid mass or a sprung mass, and a ground hook policy for the second fluid mass, or an unsprung mass.  It would have been further obvious to one of ordinary skill in the art at the time of filing to employ a skyhook policy for the first fluid mass or a sprung mass, and a ground hook policy for the second fluid mass, or an unsprung mass such as taught by Song for the damper of Schnittger in order to properly control the two fluid masses to absorb and isolate the vibration.
Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schnittger (4,154,461) in view of Takehara et al. (5,096,168) and further in view of Tanner (6,752,250).
Re: claim 3, Schnittger shows at the end of column 4 to the beginning of column 5 that any control means can be used for the valving system.  Schnittger does not specify a particular control method.  Tanner is cited to teach the use of the Lyapunov control method in column 3, lines 1-7, as a well-known and good method for controlling semi-active dampers.  It would have been further obvious to one of ordinary skill in the art at the time of filing to have employed the Lyapunov control method such as taught by Tanner to control the damper of Schnittger; since such control method is well known, widely used and good for semi-active dampers.
Re: claim 20, Schnittger shows at the end of column 4 to the beginning of column 5 that any control means can be used for the valving system.  Schnittger does not specify a particular control method.  Tanner is cited to teach the use of the Lyapunov control method in column 3, lines 1-7, as a well-known and good method for controlling semi-active dampers.  It would have been further obvious to one of ordinary skill in the art at the time of filing to have employed the Lyapunov control method such as taught by Tanner in the control method of Schnittger; since such control method is well known, widely used and good for semi-active dampers.
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schnittger (4,154,461) in view of Takehara et al. (5,096,168) and further in view of Applicant’s Admitted Prior Art in paragraph [0003] of the published application.
Re: claims 7 and 15, Schnittger shows the activation assembly and the fluid path being external to the damper body assembly while the claim requires the activation assembly and the fluid path to be internal to the damper body assembly.  Applicant’s Admitted Prior Art in paragraph [0003] of the published application states that it is well known for valve assemblies and fluid paths to be external or internal to a damper.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the damper of Schnittger to comprise internal valve assemblies and fluid path in order to protect them from the elements.

Response to Arguments
Applicant's arguments filed on 8/22/22 have been fully considered.
Applicant argues that the locations of the tubing is not necessary for the understanding of the claimed invention.  It is not agreed.  Figure 4 illustrates the entire actuation assembly to be external to the casing.  To relocate all those components internal to the casing is a very different structure.  Where would the valve be?  At the wall or in each enclosure or at the distal end of each enclosure?  Furthermore, what is an alternate fluid path?  Does that mean the alternate fluid path is in addition to the original fluid path or is it a replacement?  How many fluid paths are in this structure?  In other words, it is deemed that drawings are necessary for these claimed features.
Applicant argues that Schnittger does not teach “the distance between the first and the second pistons”.  Column 5 shows that the control system determines the expansion and contraction of first shock absorber 3 and also determines the rise and fall of the sprung mass 1.  Looking at figure 1, one can see that the location of piston 17 is a direct correlation of the rise and fall of the sprung mass 1.  And the expansion and contraction of shock absorber 3 is a direct indication of the location of piston 5.  One would have concluded that a distance between piston 17 and piston 5 is determined by the control system in order to control the shock and vibration from the wheel 2 to the vehicle body 1 while maintaining stability of the vehicle.
Applicant also argues that paragraph [0003] does not show the fluid path to be external or internal.  It is disagreed.  Paragraph [0003] states “the flow of oil through an internal piston”.  It is believed that is the same as an internal fluid path.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657